Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-voltage” in claims 12-22 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is noted that the use of approximation terms or terms of degree such as “about” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," Packard, 751 F.3d at 1311. In the instance scenario, there specification fails to make clear what would or would not be covered by “high” thus leaving the claim indefinite. 
 Claim 15 recites the limitation "the environment" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the environment” refers to outside of the chamber and therefore in the housing, or outside of the chamber and the housing. 
Claims 16-17 are rejected for depending on rejected claim 15. 
Claim 20 recites the limitation "the environment" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the environment” refers to outside of the chamber and therefore in the housing, or outside of the chamber and the housing.
Claim 21 is rejected for depending on rejected claim 20. 
Claim 19 recites “…whereby the phase-changing medium is ensured to be in a fluid state at least down to a temperature of -20°C”. It is unclear what is meant considering boiling and melting point also depend upon pressure. Given there is a non-standard pressure within the chamber it is unclear what this limitation implies. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golubkov (EP 3333932).
Regarding claim 12, Golubkov teaches a high-voltage accumulator 90 comprising: 
	a high-voltage accumulator housing (P24); 
	at least one storage cell, or battery cell 80 which is arranged in the high-voltage accumulator housing and which has an emergency degassing opening, or vent hole 88 which in an event of an overshoot of a predefined internal storage cell pressure, opens and permits a venting of hot gas from an interior of the storage cell into an interior space of the high-voltage accumulator housing (P12-21) 
wherein, in a region of the emergency degassing opening 88 of the at least one storage
cell 80, a chamber, or extinguishing system/cooling system 60/70 filled with a phase-changing medium, or extinguishing/cooling agent is provided (P14. 20. 25. 46-47), which chamber, or conduit 62/72 in an event of an escape of hot gas, is acted on indirectly or directly by the hot gas, whereby heat is input into the phase-changing medium, and the phase-changing medium undergoes heat-up and/or transitions to a high-energy aggregate state, or when the hot gas is emitted the phase change medium, or extinguishing/cooling agent is emitted  and undergoes heat-up, or cools down the module (14. P20. 29. 46-49). 
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
The phrase, “for a vehicle” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitation are able to stand alone. See In re Hirao, 535 F2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v Robie, F.2d 15, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 13, Golubkov teaches the chamber or conduit 62/72 is integrated in the wall of the high-voltage accumulator housing, or the conduit of the extinguishing/cooling system is integrated into the housing as a carrier plate, where the carrier plate forms a wall of the housing, or the chamber is arranged on an inner side of the wall facing the interior space (P23-24. 27-29). 
Regarding claim 14, Golubkov teaches embodiments where the high-voltage accumulator housing comprises an upper wall, in relation to the direction of gravitational force 
Golubkov teaches the chamber, or conduit is formed in or as a carrier plate or the housing that supports upper modules, and has modules below it in relation to a direction of gravitational force (P22) where the emergency degassing opening, or vent hole arranged in cap assembly 88/84 of the at least one storage cell 80 faces the upper wall and the chamber, or conduit 62/72 (P19. 25; Fig. 7). 
Regarding claim 18, Golubkov teaches the phase-changing medium may be water, and thus would be predominantly composed of water (P14). 
Regarding claim 22, Golubkov teaches these high-voltage accumulators are used in vehicles (P2-9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Golubkov, as applied to at least claim 12, and further in view of Kurosawa et al. (JP 2009/238654)
Regarding claim 15, Golubkov teaches the phase-changing medium is discharged out of the chamber into the environment when the conduit means is melted by the hot gas from the storage cells (P12-16).
Golubkov fails to teach the chamber has a pressure-relief valve which opens when the phase-changing medium exceeds a predefined pressure, wherein the phase change medium is discharged in the case of the opened pressure-relief valve out of the chamber into the environment; however, Kurosawa, in a similar field of endeavor related to voltage accumulators teaches using a pressure-relief valve 56 that opens and releases a phase change medium into a housing to cool a battery system (P7. 16-22)
Kurosawa teaches when the phase-change medium is released the internal pressure of the case is increased and therefore to include a safe valve 32 to exhaust the phase-change medium and internal gases to the environment (P21-25) to prevent the housing from bursting. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a pressure-relief valve, as taught by Kurosawa, which opens when the phase-changing medium exceeds a predefined pressure in place of the conduit melting of Golubkov, as it would have provided the same predictable result of releasing the phase-change medium at a predetermined pressure into the module. the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the safe valve 32 of Kurosawa to exhaust the phase-change medium and internal gases to the environment (P25) in modified Golubkov to prevent the housing from bursting, and therefore when phase-changing medium is discharged in the case of the opened pressure-relief valve it would release out of the chamber into the environment.
Regarding claim 16, modified Golubkov in view of Kurosawa teaches the chamber and pressure-relief valve are closed up to a predetermined pressure (P4).
Regarding claim 20, Golubkov is silent in teaching a pressure equalization device is provided in one wall of the high-voltage accumulator housing, via which pressure equalization device gas which is located in the interior space of the high-voltage accumulator housing is discharged into the environment and/or via which pressure equalization device ambient air flows into the interior space of the high-voltage accumulator housing; however, Kurosawa, in a similar field of endeavor related to voltage accumulators, teaches including a pressure equalization device, or safe valve 32 in one wall of the accumulator housing (P25; Fig. 7). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the pressure equalization device, or valve taught by Kurosawa in one wall of the high-voltage accumulator housing of Golubkov, via which pressure equalization device gas which is located in the interior space of the high-voltage accumulator housing is discharged into the environment to prevent the housing from exploding. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Golubkov in view of Kurosawa as applied to at least claim 15 above, and further in view of Ho et al. (KR 20160109513A). 
Regarding claim 17, Golubkov is silent in teaching an acoustic signal generator is provided in the pressure-relief valve, on the pressure relief valve, or in a channel between the pressure-relief valve and a discharge opening of the channel into the environment, and the signal generator generates an acoustic hazard signal by way of the outflux of phase-changing medium into the environment.; however, Ho, in a similar field of endeavor related to a voltage accumulator, teaches including a degassing port connected to the housing and outside of the case to discharge gas when the internal pressure increases above a certain threshold (P4. 46. 49). 
Ho teaches including an acoustic signal generator, or a noise generating unit with the discharge opening of into the environment (P12) to provide a warning (P31) the signal generator generates an acoustic hazard signal by way of the outflux of gases into the environment (P32. 45-60) to send signal of an emergency and trigger a safety operation. 
. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Golubkov as applied to at least claim 12 above, and further in view of Straubel et al. (US 2007/0009787). 
Regarding claim 19, Golubkov teaches the phase-changing medium can be a coolant (P21). 
Golubkov is silent in teaching the phase-changing medium contains an antifreezing substance whereby the phase changing medium is ensured to be in a fluid state at least down to a temperature of -20°C; however, Straubel, in a similar field of endeavor related to voltage accumulators, teaches that common coolant is a conventional anti-freeze mixed with water (P81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the antifreeze water coolant taught by Straubel as the coolant in Golubkov as substitution of one known element for another yields predictable results to one of ordinary skill in the art, or a coolant that cools a battery. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Golubkov in view of Kurosawa as applied to at least claim 20 above, and further in view of Kusunoki et al. (US 2015/0072184). 
Regarding claim 21, modified Golubkov is silent in teaching the pressure equalization device comprises a semi-permeable membrane through which water vapor is discharged from the 
Kusunoki teaches including a semi-permeable membrane through which water vapor, or internal gases are discharged from the interior space into the environment, but which prevents any ingress of water from the environment into the interior space to prevent the device from short circuiting (P108-112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a semi-permeable membrane in the pressure equalization device of modified Golubkov through which water vapor is discharged from the interior space into the environment, but which prevents any ingress of water from the environment into the interior space to prevent short-circuiting, as taught by Kusonoki. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729    

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729